DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biallas et al. (“Biallas”; US 2013/0069437).
Regarding claim 1: Biallas discloses an apparatus (paragraph 0048), comprising: 
a circuit (central processor) structured to: 
identify a first source object (SRC 1), a second source object (SRC 2), and a load bus object (inherent as the sources are connected to a load, paragraph 0052); 
determine locations of the first source object, the second source object, and the load bus object on a one-line topology (Fig. 2, paragraph 0049); 
receive operational parameters of the first source object, the second source object, and the load bus object (as shown in Fig. 2, paragraphs 0049-0050); 
define, using the one-line topology, a first route including objects electrically connected between the first source object and the load bus object (from SRC 1, Fig. 1); 
define, using the one-line topology, a second route including all objects electrically connected between the second source object and the load bus object (from SRC 2) and 
control operation of the first route and the second route (for example, to overcome the faults in Fig 3-7).
Regarding claim 2: Biallas discloses the circuit is further structured to generate a route table including all available routes (paragraphs 0028, 0049).
Regarding claim 3: Biallas discloses control of the first route includes selectively activating the first route by controlling closing actions of switch objects included on the first route (such as IR1, Fig. 4e), and deactivating the first route by controlling opening actions of at least one switch object on the first route (Fig. 4e).
Regarding claim 4: Biallas discloses activating the first route includes communicating with all objects on the first route and coordinating activation actions of each object before initiating the closing actions of the switch objects included on the first route (paragraphs 0026, 0027, 0032).
Regarding claim 5: Biallas discloses defining the first route includes communication with all the objects electrically connected between the first source object and the load bus object to define inclusion on the first route within an associated control circuit (paragraphs 0026, 0026, 0032).
Regarding claim 6: Biallas discloses the circuit is further structured to define, using the one-line topology, a third route different from and parallel to the first route, and including all objects electrically connected between the first source object and the load bus object along the third route (see Fig. 4j, all sources are connected).
Regarding claim 7: Biallas discloses the first route defines a first priority value and the third route defines a second priority value that is higher than the first priority value (as the third route is normal, paragraphs 0141-0142).
Regarding claim 8: Biallas discloses the first priority value is proportional to a number of switch objects included in the first route and the second priority value is proportional to a number of switch objects included in the third route (as the third route comprises all nodes and switches, paragraphs 0141-0142).
Regarding claim 9: Biallas discloses only one of the first route and the third route are activated simultaneously during continuous use following a transition time (as only one of the routes is activated at a time).
Regarding claim 10: Biallas discloses the circuit is further structured to disable the second route thereby inhibiting the second route from being activated (as each node has the ability to be selectively activated and deactivated).
Regarding claim 11: Biallas discloses a system, comprising: 
a first genset controller associated with a first genset and a first genset switch (such as within IR1; paragraph 0042 – sources can be gensets); 
a second genset controller associated with a second genset and a second genset switch (such as within IR3, paragraph 0042 – sources can be gensets); 
a genset branch switch controller associated with a genset branch switch (within IR2) coupled to the first genset switch and the second genset switch via a genset branch bus; 
a utility switch controller associated with a utility switch (such as within IR4); and 
a load bus controller associated with a load bus coupled to the genset branch switch and the utility switch (paragraph 0052), 
wherein the system is structured to generate a route table defining 
a first route including the first genset, the first genset switch, the genset branch bus, and the genset branch switch, and the load bus (for example, Fig. 4e), 
a second route including the second genset, the second genset switch, the genset branch bus, the genset branch switch, and the load bus (Fig. 4g), and 
a third route including the utility switch and the load bus (Fig.4j), 
wherein the system selectively activates the first route by communicating with the first genset controller, the genset branch switch controller, and the load bus controller (as shown in Fig. 4e), 
wherein the system selectively activates the second route by communicating with the second genset controller, the genset branch switch controller, and the load bus controller (as shown in Fig. 4g), and 
wherein the system selectively activates the third route by communicating with the utility switch controller and the load bus controller (as shown in Fig. 4j).
Regarding claim 12: Biallas discloses the load bus controller includes a load bus routing function that determines which of the first route, the second route, and the third route should be activated or deactivated and provides a transition type function to each controller associated with any switch on any route to achieve activation or deactivation (inherent as it is possible for each of the three routes to be selected).
Regarding claim 13: Biallas discloses the first genset controller includes a switch action processing function structured to receive the transition type function from the load bus controller and control operation of the first genset and the first genset switch to achieve the activation or deactivation of the first route (within IR1, inherent because it can be selectively switched opened and closed).
Regarding claim 14: Biallas discloses the switch action processing function is further structured to request activation of a synchronizer function that adjusts a voltage, frequency, and phase angle of an output of the first genset before the first genset switch is closed (paragraphs 0202-0204).
Regarding claim 15: Biallas discloses the switch processing function is structured to communicate a switch state function to the load bus routing function, and wherein a route state function is generated by the load bus routing function based on the switch state function (as switch state must be known for a route to be selected).
Regarding claim 16: Biallas discloses a method, comprising: 
generating a one-line topology of a power system including source objects, switch objects, bus objects, and controller objects (Fig. 1); 
populating each object with operational parameters (such as Fig. 2); 
generating a routing table defining available routes between source objects and bus objects, each route including all objects electrically connected between a source object and a bus object of the route (Fig. 3-4); and 
controlling the power system by activating and deactivating routes (Fig. 3-4).
Regarding claim 17: Biallas discloses operational parameters of each object are selected from a library of object configurations (Fig. 2).
Regarding claim 18: Biallas discloses generating an active route list including a list of routes to be activated or deactivated (depending on system parameters, such as the routes shown in Fig. 3 and 4); and 
communicating a transition type to switch objects to control activation or deactivation list of routes (inherent, as the routes change).
Regarding claim 19: Biallas discloses the routing table assigns a route ID, an enable attribute, a route priority, and a route path to each route (inherent as these must be known for a given route).
Regarding claim 20: Biallas discloses each controller object is allocated to one or more of the source objects, the switch objects, and the bus objects, to enact control of the power system by activating and deactivating routes (inherent, as this must be done for the routes to change).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832